Citation Nr: 1738886	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a psychological disorder. 

3.  Entitlement to service connection for prostate cancer to include as due to herbicide exposure. 



REPRESENTATION

Veteran represented by:	Harry Binder, Attorney


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2015, the Board remanded the claims of entitlement to service connection for a psychological disorder and entitlement to service connection for hepatitis C for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) with regard to the claims.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure is addressed in the REMAND section and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Office.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's hepatitis C originated as the result of intravenous drug abuse.

2.  The Veteran's current psychiatric disorder, to include an unspecified depressive disorder, was not incurred in service and it is not otherwise etiologically related to his military service.


CONCLUSION OF LAW

1.  Hepatitis C was not incurred in the line of duty and service connection is not warranted for that disorder.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, (West 2014); 38 C.F.R. § 3.1, 3.102, 3.159, 3.301, 3.303 (2016).

2.  The criteria for service connection for a psychiatric disorder, to include an unspecified depressive disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided a notice letter to the Veteran in October 2012.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims for entitlement to service connection for hepatitis C and entitlement to service connection for a psychological disorder were subsequently readjudicated in the March 2017 supplemental statement of the case.  

VA has also satisfied its duty to assist the Veteran in the development of his claims decided herein.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran an examination for a psychological disability in March 2016.  VA provided the Veteran an examination for hepatitis C in March 2016.  The examinations were adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims decided herein.  

II.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310 (a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).
III.  Hepatitis C 

A.  Factual Background 

In a March 1999 Attending Note, the Veteran reported using cocaine intravenously for the past five to six months.  The Veteran indicated that he shared needles and most recently shared a needle one month ago.  

In a June 1999 Medical Record, the Veteran reported that he used heroin in the 1970s, discontinued, and began using heroin intravenously, approximately one month ago. 

In a September 2010 Statement in Support of Claim, the Veteran reported that he started doing drugs when he returned back to Korea after he found out his wife became pregnant by another man.  The Veteran indicated that he was sent to drug rehabilitation while stationed on post in service.  The Veteran noted that he was hooked on drugs for over thirty years.  

At a March 2016 Hepatitis C examination, the examiner reported that the Veteran was diagnosed with Hepatitis C in 1999.  The Veteran indicated a long history of intravenous drug abuse and sharing needles dating back to military service in the early 1970s.  The examiner opined that, "it is as least as likely as not that the Veteran's current hepatitis C was incurred in or caused by his military service, or had its onset during military service."  The examiner's rationale was, "by his own admission, the Veteran engaged in high risk behaviors during service (IVDA of heroin among other substances with shared needles), and was also treated as an in-patient for drug abuse.  This drug abuse problem continued into the late 1990s as well.  The high risk behavior is consistent with a common etiology for development of hepatitis C."





B.  Analysis 

Direct service connection may be granted only when a disability was incurred in or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. § 3.301 (c)(3). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1 (m). 

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (1998).  See generally, Allen v. Principi, 237 F. 3d 1368, 1377 (Fed. Cir. 2001). 
Service medical records are silent for reference to hepatitis, and are negative for any reference to the use of unsanitary utensils or unsanitary conditions, or of any illness related thereto.  The Veteran has consistently reported using intravenous drugs in service and thereafter.  In light of the above, the Board concludes that the Veteran did use illicit drugs in service on a frequent basis.  

The March 2016 VA examiner opined that the Veteran, "by his own admission, engaged in high risk behaviors during service (IVDA of heroin among other substances with shared needles), and was also treated as an in-patient for drug abuse.  This drug abuse problem continued into the late 1990s as well.  The high risk behavior is consistent with a common etiology for development of hepatitis C."  

The Board consequently finds that the Veteran's current hepatitis C originated from his use of illicit substances in service.  

With respect to whether the disease was incurred in the line of duty, the Board points out that the Veteran admits to the frequent intravenous use of heroin and cocaine, both illicit substances.  He does not contend that the intravenous drug use was isolated or infrequent, and in fact maintains the opposite.  While he contends that he used heroin and cocaine to self-medicate for a mental health disorder acquired in or as a result of an event during service, his service medical records are silent for any psychiatric complaints or findings. 

Moreover, to the extent that the Veteran is alleging that his hepatitis C was a result of his drug addiction that was self-medication for a mental health disorder acquired in or as a result of an event during service, the March 2016 VA Mental Health examiner opined that the Veteran's service treatment records indicate no mental illness concerns or related treatment during service or information to support substance abuse treatment or a compassion leave via the Red Cross during his service.   

In any event, the Veteran's frequent intravenous use of illicit substances, namely heroin and cocaine, clearly constitutes drug abuse pursuant to 38 C.F.R. § 3.301 (d), and consequently any injury or disease, including hepatitis C infection, resulting from that drug abuse is not considered to have occurred in the line of duty.  

In short, the only competent evidence on file addressing which of the potential sources of hepatitis C infection in the Veteran is also the most likely source indicates that the infection likely occurred as the result of the Veteran's intravenous drug abuse in service.  As indicated previously, a disease resulting from the abuse of drugs in service may not be considered to have been incurred in the line of duty, thereby precluding entitlement to direct service connection, including for any resulting infections.  

As the evidence on file clearly shows that the Veteran's hepatitis C resulted from his abuse of an illicit substance in service, the preponderance of the evidence is against the claim, and the claim for service connection for hepatitis C is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

IV.  Psychological Disorder 

A.  Factual Background 

In a March 1970 Report of Medical Examination for Entrance, the observing clinician did not report any psychological disorders.  

In a March 1970 Report of Medical History for Entrance, the Veteran denied any frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

In an October 1972 Report of Medical Examination for Separation, the observing clinician did not report any psychological disorders.  

In an October 1972 Report of Medical History for Separation, the Veteran denied any frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort. 

In a September 2010 Statement in Support of Claim, the Veteran reported that he found out his wife was impregnated by another man while he was on active duty.  The Veteran indicated that this event caused his mental health problems and that he received emergency leave to return to the United States.  

In a January 2011 Preprocedure Note, the Veteran reported symptoms of depression. 

In a September 2011 Preprocedure Note, the Veteran reported symptoms of depression. 

In an October 2011 Nursing Admission Evaluation Notes, the Veteran reported symptoms of anxiety. 

In a January 2011 Statement in Support of Claim, the Veteran reported that he suffered a mental breakdown and received emergency leave for 30 days to return to the United States when he found out his wife was impregnated by another man while he was on active duty.  

In a March 2016 VA Mental Disorders Examination, the Veteran reported symptoms of depressed mood.  The examiner diagnosed the Veteran with Unspecified Depressive Disorder, secondary to post military life stressors including multiple health concerns, and also marijuana use disorder.  The examiner's opinion was that the "service treatment records indicate no mental illness concerns or related treatment during service.  I could locate no information in the Veteran's service treatment records to support substance abuse treatment or a compassion leave via the Red Cross during his service.  The Veteran continues to smoke marijuana but has maintained abstinence from other substances."  The examiner indicated that the Veteran's Unspecified Depressive Disorder is less likely as not related to military service and most likely related to post military life stressors, current state of health, limited social support, and financial insecurity." 



B.  Analysis 

The Veteran contends that he has a psychological disorder as a result of finding out that his wife was impregnated by another man while he was on active duty in Korea.  

The Veteran has a current diagnosis of Unspecified Depressive Disorder, secondary to post military life stressors including multiple health concerns, and also marijuana use disorder.  The March 2016 VA Mental Health Examination reflects this diagnosis.  

Next, the Board considers whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current acquired psychiatric disorder.  Service treatment records from March 1970 to December 1972 are silent as to complaints or treatment for any psychiatric disorder.  In fact, in his March 1970 entrance and October 1972 separation report of medical examinations, he was not noted as having any such disorder.  Likewise, in his March 1970 entrance and October 1972 separation reports of medical history, he indicated that he did not have frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort. 

Since his separation from service, the record is silent as to complaints of or treatment for any psychiatric disorders until August 2010.  In that month, he filed the present service connection claim.  In a September 2010 Statement in Support of Claim, the Veteran reported that he found out his wife was impregnated by another man while he was on active duty and that this event caused his mental health problems.  The March 2016 VA examiner concluded that the Veteran's Unspecified Depressive Disorder, was less likely as not related to military service and most likely related to post military life stressors, current state of health, limited social support, and financial insecurity.  The examiner opined that the Veteran service treatment records indicate no mental illness concerns or related treatment during service and he could locate no information in the Veteran's service treatment records to support substance abuse treatment or a compassion leave via the Red Cross during his service. 
The Board finds the March 2016 medical opinion to have high probative value, given the examiner's review of the medical record, accurate understanding of the Veteran's medical history, and reasoned conclusion.

In light of the aforementioned evidence, the Board finds that the Veteran's current psychiatric disorder, to include an unspecified depressive disorder, was not incurred in service and it is not otherwise etiologically related to his military service.  

Specifically, his service treatment records are silent as to complaints of or treatment for a psychiatric disorder.  Furthermore, the first evidence of any such psychiatric symptoms was not shown until August 2010, over 38 years after separation from service.  

Accordingly, as the preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include an unspecified depressive disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a psychological disorder is denied.  


REMAND

The Board finds that additional development is needed before the Veteran's claim for prostate cancer, to include as due to exposure to herbicide can be finally adjudicated.  

In May 2015 the Board remanded the claim in order for the RO to contact the Joint Services Records Research Center (JSRRC) and/or other appropriate sources for a determination as to whether the Veteran was exposed to qualifying herbicides in Korea, or to explain why the identifying information provided to the Veteran was insufficient to conduct that development.  The Board remand noted that the Veteran served at Camp Casey in Korea in 1970 and 1971 with the E. Company, 702nd Maintenance Battalion, 2nd Infantry Division.  In a March 2017 SSOC, the RO noted the requested and received information from the JSRRC regarding the Veteran's alleged exposure to herbicide, which was associated with the record.  However, the JSRRC's response only included information spanning the time period between June 1971 and July 1971.  The JSRRC did not provide information including all of the relevant time periods pertaining to any possible herbicide exposure, which includes September 1970 to September 1971.  

Indeed, an April 2016 deferred rating decision by the RO shows that VA intended to obtain information on the Veteran's service in Korea from September 1970 to September 1971, but ultimately did not do so.  Accordingly, because the record does not include evidence of research from the JSRRC for all the relevant time periods pertaining to any possible herbicide exposure the Veteran may have experienced while stationed at Camp Casey, Korea, a remand is necessary to ensure that such research is completed before reconsideration of the issue on appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC) and/or other appropriate sources for a determination as to whether the Veteran was exposed to qualifying herbicides in service in Korea, or explain why the identifying information provided by the Veteran is insufficient to conduct that development.  See M21-1MR, pt. IV. Subpt. ii, ch. 2, Section C. 10.p.  Any response should be in writing and associated with the claims file.  

(a)  The Veteran notified VA in April 2012 that he served at Camp Casey in Korea in 1970 and 1971 with E. Company, 702nd Maintenance Battalion, 2nd Infantry Division.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


